DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/435,664 are currently pending and have been examined. Applicant amended claims 1, 2, 15, and 20.

Response to Arguments
The previous rejections of claims 1-20 under 35 USC § 112(b) are partially withdrawn. In particular, Applicant amended claims 1, 15, and 20 to clarify the claim and render the previous rejection of these claims moot. Therefore, the previous rejections of claims 1, 15, 20, and claims 3-14 and 16-20 depending therefrom are withdrawn. However, claim 2 is still rejected under § 112(b) for the reasons indicated in the rejection below.

Applicant's arguments, see REMARKS, filed 08 December 2021, regarding the rejections of claims 1-20 under 35 USC § 101 have been fully considered but they are not persuasive.

Step 2A (prong 1)
First, Applicant argues that the claim does not recite any of the judicial exceptions. In particular, Applicant asserts that 1) there is no mathematical relationship, formula, or calculation, or any of the judicial exceptions enumerated in the 2019 PEG per se and 2) the structural components in the claims cannot be abstract.
As indicated in MPEP § 2106.04(a), the enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 2) Certain methods of organizing 
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. Conversely, if a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See MPEP § 2106.04(a)(2)(III)(A and B).
The current claims include limitations that can be practically performed in the human mind. Examiner previously identified “mapping a routing between a current location of the agent selected to implement the service request as an assignment to the first location and a mapping between the first location and the destination at the second location” (claim 1) and “ mapping a routing between a current location of an agent selected to implement the service request to the first location and a mapping between the first location and the destination at the second location” (claim 15) as limitations that may be performed in the human mind. People routinely mentally map/determine a route between a starting location and a destination – e.g., which walking route to take  from a parking spot to a particular store in a 
The claim reciting non-abstract structural components has no bearing on whether the claims recite a judicial exception. Once any limitation is identified as a judicial exception, the claim is directed to a judicial exception. Reciting additional limitations that are non-abstract does not mean that the claim is not directed to a judicial exception. Structural elements such as the memory, processor, and communication port identified by Applicant are analyzed under Step 2A (prong 2) and Step 2B.
The claims are directed to a judicial exception because they include limitations that can practically be performed in the human mind.

Step 2A (prong 2)
	Next, Applicant argues that the claim limitations “wherein the processor comprises a communication port to permit a communication during assignments with one or more communication devices on a wayfinding device carried by or attached to an agent selected for implementing an assignment” and “dispatching the agent selected for the assignment from the agent's current location to the first location, to meet up with a requester for service, the agent being guided to the first location using the wayfinding guidance instructions received via a receiver on or attached to the wayfinding device” integrate the judicial exception into a practical application. Examiner disagrees.
Examples in which the judicial exception has not been integrated into a practical application include: the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. MPEP § 2106.04(d)(I).
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term 
	First, a processor with a communication port is a generic computer. Applicant’s specification describes a computer having a processor to execute a program, a keyboard and display, and I/O ports. Specification at pages 7-8. All of these features combined are simply a generic computer. Applicant’s specification indicates that these features may be found in a desktop computer or a smartphone. Specification at pages 7-8. The claimed processor and communication port are merely elements of a generic computer that is used to perform the identified abstract ideas.
	Second, given the broadest reasonable interpretation of the claim, “dispatching the agent” is post-solution activity. Claim 1 includes a processor that can communicate with a wayfinding device. The wayfinding device is carried by or attached to an agent. This processor may be remotely located from the wayfinding device and the agent. This is supported by Applicant’s specification, which provides that “a distinguishing characteristic of the present invention is that an autonomous agent receives wayfinding instructions during an assignment as transmitted from a remote computer.” See Specification at page 4. Further, as claimed, the processor is not controlling the movement of the agent, and the specification does not disclose the remote processor controlling movement of the agent. In short, the processor is merely communicating guidance information to the computing device of the agent. Accordingly, “dispatching the agent selected for the assignment from the agent's current location to the first location”, given its broadest reasonable interpretation, may include a communication from the processor to the wayfinding device indicating a required travel from the current location to a first location. Sending a communication from the processor is outputting data, which is extra-solution activity. Since the processor to meet up with a requester for service, the agent being guided to the first location using the wayfinding guidance instructions received via a receiver on or attached to the wayfinding device” is interpreted as merely an intended use of the claimed wayfinding guidance instructions. The final limitation, “wherein the agent has a capability to respond to wayfinding guidance instructions received via the wayfinding device” supports this interpretation. A capability to respond to wayfinding instructions is not a control of the agent by the claimed processor. Accordingly, the limitation starting with “dispatching and agent” is extra-solution activity.
	Based on the above, neither “processor comprises a communication port” nor “dispatching an agent” integrate the judicial exception into a practical application.

Step 2B
	Finally, Applicant argues that the claims are significantly more than the judicial exception because the claim limitations add improvement to computer functionality. Examiner disagrees.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.	 See MPEP § 2106.05(a).
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016);
v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea); 
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018). See MPEP § 2106.05(a)(I).

The claims do not add an improvement to computer functionality. First, Applicant has not identified in their arguments any particular improvement to computer functionality. Applicant references ¶ [0010] of the specification as reciting the improvements and the problems which the claim solves. However, ¶ [0010] only generically states that the embodiments disclosed in the specification “solve problems involving an unattended autonomous agent”. This excerpt from the specification does not identify any particular problem or any particular solution to a problem. Second, Applicant references two cases cited in the Memorandum from the Deputy Commissioner of Patents (Robert Bahr) on April 2, 2018 and quotes from the memo that “These two decisions demonstrate that a claim reciting a software-related invention focused on improving computer technology may not be directed to an abstract idea.” Examiner Finjan Inc., for example, provides an improvement in computer security via virus scanning. Meanwhile, Core Wireless provides an improved user interface for the computer. Clearly, the claims of both of these cases and the examples provided in the MPEP are directly related to operation of the computer and are directed toward an improvement in the functioning of a computer. In contrast, the instant claims use computers to perform a method. However, the method is related to “providing a service using agents capable of autonomously navigating unattended within a service area” (preamble). The claims proved a service but do not represent an improvement in the functioning of the computer itself.
	The claims do not add improvement to computer functionality as argued by Applicant and are not significantly more than the judicial exception for the reasons indicated in the rejection under § 101.

Applicant's arguments regarding the rejections of claims 1-20 under 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argues that the rejection under § 102 is improper because Sisbot does not teach “dispatching the agent selected for the assignment from the agent's current location to the first location, to meet up with a requester for service, the agent being guided to the first location using the wayfinding guidance instructions received via a receiver on or attached to the wayfinding device, wherein the agent has a capability to respond to wayfinding instructions received via the wayfinding device.” In particular, Applicant argues that Sisbot does not have the agent being guided to the first location using wayfinding guidance instructions received via a receiver on or attached to the wayfinding device, and the robot is not capable of responding to instructions received from the wayfinding device. Examiner disagrees.
Sisbot discloses a robot being guided to a location using wayfinding guidance instructions received via a receiver attached to the wayfinding device. In particular, Sisbot discloses a robot guidance server 124 in communication with a robot unit 102a via a network 120. See Fig. 1. Robot 102a is wirelessly communicatively coupled to the network 120. See ¶ [0032]. The server may include a guidance engine 112 that includes a path coordinator and task allocator (PCTA) 216 and an interface module 222. See Fig. 2A and ¶ [0049]. The robot includes an actuator controller 106 and a communication unit 116 the agent (i.e., the robot) being guided to the first location using the wayfinding guidance instructions (i.e., navigational instructions to navigate to the patron’s location) received via a receiver on or attached to the wayfinding device (i.e., instructions to navigate to location received by the actuator controller via the network 120 and communication unit 116; receiver = communication unit; wayfinding device = actuator controller). Sisbot further teaches wherein the agent has a capability to respond to wayfinding instructions received via the wayfinding device (i.e., actuator controller controls actuators to move to the patron’s location).  
Accordingly, Applicant’s arguments are not persuasive. The previous rejections under § 102 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 recites “wherein the dispatching the agent selected for the assignment from the agent's current location to the first location, to meet up with the requester comprising the user making the request for service, the agent being guided to the first location using wayfinding guidanc  e instructions received via the receiver on or attached to the wayfinding device [underline added]”.  The underlined portion of the limitation represents the antecedent basis for the limitation found in claim 1. The non-underlined portion is the new claim limitation. Inserting the new limitation into the middle of the limitation representing the antecedent basis is confusing. The claim should recite – wherein the dispatching the agent selected for the assignment from the agent's current location to the first location, to meet up with the requester, the agent being guided to the first location using wayfinding guidanc  e instructions received via the receiver on or attached to the wayfinding device further comprises the user making the request for service –.  Examiner also notes that “comprising” should be – comprises –.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Step 2A (Prong 1)
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or determine routing therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.  	

Step 2A (Prong 2)
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 recites the additional limitations of  a processor; and a memory device accessible to the processor, the memory device storing a set of machine-readable instructions to permit the processor to execute a method for providing a service using agents capable of autonomously navigating unattended within a service area, as guided along a predetermined path based on receiving wayfinding instructions, 

Step 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions  and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the mapping or determining steps are performing using anything other than a conventional computer. Finally, sending a signal from one computing device to another computing device (e.g., from the processor to the wayfinding device) is merely transmitting data over a network.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Based on the above analysis, claims 1, 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Dependent claims 2-14 and 16-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 2, the addition limitation of selecting which agent from a plurality of agents will implement the service request as the assignment are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above.  

As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisbot et al. (US 2017/0285635).

With regards to claim 1, Sisbot et al. teaches a system (see at least Abstract), comprising: a processor (see at least ¶[0007]-[0008]); and a memory device accessible to the processor (see at least ¶[0007]-[0008]), the memory device storing a set of machine-readable instructions to permit the processor to execute a method for providing a service using agents capable of autonomously navigating unattended within a service area, as guided along a predetermined path based on receiving wayfinding instructions (see at least ¶[0032]-[0053] and [0083]-[0084]), wherein the processor comprises a communication port to permit a communication during assignments with one or more communication devices on a wayfinding device carried by or attached to an agent selected for implementing an assignment (see at least ¶[0049] – the guidance engine communicates and provides navigational instructions to the robot units which implies that there is a navigation instruction receiving unit/wayfinding device on the robot units), and wherein the method executed by the processor comprises: receiving a request for the service at a first location for the service to start as originating at the first location and to end at a destination at a second location (see at least Fig. 3; 302-304; ¶[0054]-[0055]); mapping a routing between a current location of the agent selected to implement the service (see at least Fig. 3; 306-314; ¶[0056]-[0061]); and dispatching the agent selected for the assignment from the agent's current location to the first location, to meet up with a requester for service, the agent being guided to the first location using wayfinding guidance instructions received via a receiver on or attached to the wayfinding device (see at least ¶[0061]), wherein the agent has a capability to respond to wayfinding guidance instructions received via the wayfinding device (see at least ¶[0056]-[0061]).

With regards to claim 2, Sisbot et al. teaches wherein the method further comprises selecting which agent from a plurality of agents will implement the service request as the assignment (see at least ¶[0056]), wherein the receiving the request for the service is from a user at the first location for the service to start as originating at the first location and to end at a destination at a second location (see at least Fig. 3; 306-314; ¶[0056]-[0061]), and wherein the dispatching the agent selected for the assignment from the agent's current location to the first location, to meet up with the requester including the user making the request for service, the agent being guided to the first location using wayfinding guidance instructions received via the receiver on or attached to the wayfinding device (see at least ¶[0056]-[0061]). 

With regards to claim 3, Sisbot et al. teaches wherein the wayfinding device carried by or attached to the agent further comprises a location sensor that detects a current location of the agent and the wayfinding device transmits the current location to be received at the communication port of the processor (see at least ¶[0057]-[0058]).  

With regards to claim 4, Sisbot et al. teaches wherein the location sensor comprises a global position system (GPS) sensing device (see at least ¶[0050]-[0058]).  

With regards to claim 5, Sisbot et al. teaches wherein the method further comprises verifying that the agent has reached the first location or the second location based on comparing the current location of (see at least ¶[0050]-[0058] and [0065]).  

With regards to claim 6, Sisbot et al. teaches wherein the wayfinding device carried by or attached to the agent further comprises a sensor that detects when the agent has encountered an impediment to the routing mapped out for the assignment (see at least ¶[0032]-[0034]). 

With regards to claim 7, Sisbot et al. teaches wherein the method further comprises: detecting when the agent has encountered the impediment to the routing mapped out for the assignment; mapping a new routing beginning at a location of the detected impediment, for completing the assignment using the new routing; and providing updated wayfinding instructions to the agent for the new routing (see at least ¶[0057]).  

With regards to claim 8, Sisbot et al. teaches wherein the wayfinding device carried by or attached to the agent includes one or more cameras and a capability of itself executing image analyses to identify obstacles or to provide additional information to be used in calculating the new routing (see at least ¶[0032]-[0034]).  

With regards to claim 12, Sisbot et al. teaches an app permitting a user at the first location to initiate a service request (see at least ¶[0032]).

With regards to claim 13, Sisbot et al. teaches verifying that the agent has reached the first location; and verifying that the user at the first location that initiated the service request has acknowledged arrival of the agent (see at least ¶[0065]-[0065]).  

With regards to claim 14, Sisbot et al. teaches detecting that the agent has arrived at the destination second location so that the assignment is complete (see at least ¶[0065]); determining how the agent should proceed upon completion of the assignment (see at least ¶[0066]); and sending one or (see at least ¶[0066]).  
	
With regards to claims 15-20, please see the rejection above with respect to claims 1-3, 7, and 13-14 which are commensurate in scope to claims 15-20, with claims 1-3, 7, and 13-14 being drawn to a system and claims 15-20 being drawn to corresponding methods. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot et al. (US 2017/0285635) in view of Brathwaite et al. (US 2020/0043368). 

With regards to claim 9, Sisbot et al. do not specifically teach wherein the sensor that detects when the agent has encountered an impediment comprises an accelerometer.  However, such matter is taught by Brathwaite et al. (see at least ¶[0025]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the autonomous navigation device of Brathwaite et al. where it is taught that a sensor that detects when the agent has encountered an impediment comprises an accelerometer with the system of Sisbot et al. as both systems are directed to systems implementing autonomous navigation and providing a service to a user and both systems detect objects in the path of travel of the moving body and one of ordinary skill in the art would have recognized the established function of the sensor that detects when the agent has encountered an impediment comprising an accelerometer and would have predictably applied it to improve the system of Sisbot et al. 

With regards to claim 10, Sisbot et al. do not specifically teach wherein the wayfinding guidance instructions are provided to the agent by haptic vibrations in a pattern predetermined to provide direction instructions to the agent.  However, such matter is taught by Brathwaite et al. (see at least ¶[0020]-[0025]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the autonomous navigation device of Brathwaite et al. where it is taught that wherein the wayfinding guidance instructions are provided to the agent by haptic vibrations in a pattern predetermined to provide direction instructions to the agent with the system of Sisbot et al. as both systems are directed to systems implementing autonomous navigation and providing a service to a user and both systems detect objects in the path of travel of the moving body and one of ordinary skill in the art would have recognized the established function of wherein the wayfinding guidance instructions are provided to the agent by haptic vibrations in a pattern predetermined to provide direction instructions to the agent and would have predictably applied it to improve the system of Sisbot et al. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sisbot et al. (US 2017/0285635) in view of Golden (US 2015/0107531).

With regards to claim 11, Sisbot et al. do not explicitly teach wherein the wayfinding guidance instructions are provided to the agent using audible sounds emitted outside a human hearing range.  However, such matter is suggested by Golden (see at least ¶[0009] and [0043]-[0045] – Golden teaches the use of a dog collar using audible signals to guide a dog along a specific, dynamic path and it is known that dogs can hear and respond to audible sounds that are outside of the human range).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to incorporate the teachings of Golden wherein the wayfinding guidance instructions are provided to the agent using audible sounds emitted outside a human hearing range with the system of Sisbot et al. as both systems are directed to the remote control of an object to follow a specific path or to a specific destination and one of ordinary skill in the art would have recognized the established function of having the wayfinding guidance instructions are provided to the agent using audible sounds emitted outside a human hearing range and would have predictably applied it to improve the system of Sisbot et al. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666